Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Further, claim 1 recites “a pair of forming dies that is to be clamped in a Z direction,” “the rod-shaped body-forming recess portion is formed into a shape…” and “the rod-shaped body guide portion is formed into a V-shape…” which renders the claim indefinite because an apparatus and a method are recited in a single claim.  For the purposes of examination, “a pair of forming dies that is to be clamped” will be interpreted as a pair of forming dies configured to be clamped and the other phrases will be interpreted as these elements having the described shape, e.g., the rod-shaped body guide portion having a V-shape.  Claims 2 and 3 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 2, the claim recites “the rod-shaped body guide are each formed into a comb shape” which renders the claim indefinite because an apparatus and a method are recited in a single claim.  For the purposes of examination, this phrase will be interpreted as the rod-shaped body guide having this shape, i.e., the rod-shaped body guide having a comb shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110074002 A to Hyun in view of US 8,087,277 B2 to Umeda.
Regarding claim 1, Hyun teaches a bending die used for forming a rod-shaped body, the bending die (Figs. 4-6) comprising: 
a pair of forming dies 10, 20 that is to be clamped in a Z direction (Figs. 4-6), 
wherein the forming dies each have a rod-shaped body-forming recess portion (Figs. 5 and 6b), and 
a rod-shaped body guide portion for guiding a rod-shaped body to the rod-shaped body-forming recess portion (Figs. 4-6), 
the rod-shaped body-forming recess defines, with another rod-shaped body-forming recess portion when clamping the pair of the forming dies, a long cavity for forming the rod-shaped body (Figs. 4-6; the Figs. show that when the dies are clamped together the recesses form a cavity for forming a rod-shaped body), and 
the rod-shaped body guide portion is formed into a V-shape that spreads outward from both sides of the rod-shaped body-forming recess portion (Figs. 4-6; Figs. 5 and 6b in particular show that the guide portions are V-shaped and spread outward from the recess portion).
Hyun fails to explicitly teach a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction wherein the rod-shaped body-forming recess portion is formed into a shape with a semicircular cross section that defines a long, cylindrical cavity bent in a three-dimensional XYZ direction.
Umeda teaches a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (Abstract, Figs. 3-5) comprising a pair of forming dies 2, 4 that are to be clamped in a Z direction (Fig. 5) wherein each die has a rod-shaped body-forming recess portion 1, 3 formed into a shape with a semicircular cross section 1, 3 (Fig. 5 shows the recess portions are semicircular) that defines, with the recess portion of the other die, a long, cylindrical cavity bent in a three-dimensional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the recessed portion and cavity formed with the recessed portions of Hyun with the recessed portions and cavity of Umeda as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a cavity for forming a rod or tube like member.
Regarding claim 2, modified Hyun teaches the bending die according to claim 1 (Figs. 4-6), wherein the rod-shaped body guide portions are each formed into a comb shape in which the guide portions do not interfere with each other when the pair of forming dies is clamped (Figs. 4 and 6A-B; Figs. 6A-B show the comb like shape of the guide portions).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Umeda in further view of US 4,747,768 to Crupi.
Regarding claim 3, modified Hyun teaches the bending die according to claim 1 (Figs. 1-3).
Modified Hyun fails to teach the pair of forming dies is divided in a Y direction which is a long direction thereof, and is bendable at the divided portion after the pair of forming dies is clamped.
Crupi teaches a dies for forming a rod-shaped member (Abstract) wherein a pair of forming dies is divided in a Y direction which is a long direction thereof, and is bendable at the divided portion after the pair of forming dies is clamped (Figs. 5-8; Col. 4, Lns. 15-26; it is noted that the figures only show one half of a mould and each include a complementary second mould to form the shape of the rod-shaped cavity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hyun to include the divided and bendable dies of Crupi so that curves may be imparted upon the workpiece being formed in a desired, reproducible shape (Cupri, Col. 3, Lns. 1-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,979,201 to Horton teaches a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (Abstract, Figs. 1 and 8) comprising a pair of forming dies 26, 28 that are to be clamped in a Z direction (Figs. 2-3) wherein each die has a rod-shaped body-forming recess portion (Figs. 2-3) formed into a shape with a semicircular cross section (Figs. 2-3) that defines, with the recess portion of the other die, a long, cylindrical cavity bent in a three-dimensional XYZ direction (Figs. 1-3 and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725